If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


                                                                     FOR PUBLICATION
In re M. R. SIMONETTA, Minor.                                        February 24, 2022

                                                                     No. 357909
                                                                     St. Clair Circuit Court
                                                                     Family Division
                                                                     LC No. 19-000333-NA


Before: GLEICHER, C.J., and BORRELLO and RONAYNE KRAUSE, JJ.

RONAYNE KRAUSE, J. (concurring).

        I concur entirely with the majority’s reasoning and conclusion that a fetus is not a “child”
under the Child Protection Law, MCL 722.621 et seq., or under the Probate Code, MCL 710.21 et
seq. Therefore, as the majority concludes, it is definitionally impossible to commit abuse of a fetus
under MCL 722.638(1), and it is, in turn, definitionally impossible to subject a fetus to “aggravated
circumstances” under MCL 712A.19a(2). Because that conclusion is dispositive, I concur with
the result reached by the majority for that reason alone, and I would not consider or express any
opinion whether the evidence would otherwise support a finding of “severe physical abuse.”

                                                              /s/ Amy Ronayne Krause




                                                -1-